Citation Nr: 1111479	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for ptosis, left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956, from May 1956 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) for the Waco, Texas RO, which continued a previously assigned 10 percent rating for ptosis of the left eye.

In April 2009 the Veteran and his spouse presented personal testimony during a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2009 and April 2010, the Board remanded the claim for further development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the courts are applicable to this appeal.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, the case must be returned to the AMC/RO to provide the Veteran with an adequate VA examination that addresses specific characteristics of disfigurement related to his left eye ptosis.

In July 2009 and again in April 2010 the Board remanded the claim to provide the Veteran with an appropriate VA examination to evaluate the current symptomatology of his service-connected ptosis, left eye, to specifically include any facial disfigurement.  The examiner was requested to describe whether there was any visible or palpable tissue loss, to identify the presence of either gross distortion or asymmetry of the eyes and/or eyelids, and to identify the length and width of any disfigurement concerning the ptosis.  Unfortunately, the examination reports have failed to address these possible characteristics of the Veteran's ptosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for left eye ptosis.  Of particular interest are any VA treatment records from January 2011 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA scar examination to evaluate the current severity of his left eye ptosis.  The entire claims folder must be made available to a dermatologist for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the dermatologist deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Scar Examinations, revised April 20, 2009.  Following the examination, and a review of the file, the dermatologist must specifically indicate which of the following paragraphs best describes the degree of impairment caused by the left eye ptosis:

(a)  scar/disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of the eyes (including eyelids), or: with two or three characteristics of disfigurement; or

(b)  scar/disfigurement of the head, face or neck with one characteristic of disfigurement.  

Note: The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inch (.6cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq.  cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding 6 square inches (39 sq. cm); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm); skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm).

The dermatologist should provide an accurate and fully descriptive assessment of the Veteran's his left eye ptosis.  The dermatologist should include a complete rationale for the findings and opinions expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for scheduled VA examinations without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2010).

4.  Then, the Veteran's claim for entitlement to a rating in excess of 10 percent for left eye ptosis should be readjudicated.  If the determination remains less than fully favorable to him, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



